Thomas, S.—
This proceeding to sell the lands of the decedent for the payment of his debts was commenced after the property sought to be reached had been sold under a judgment rendered by the Supreme Court in an action of partition. The interest of the decedent in the property was an undivided one-third, and one-third of the net proceeds of the sale, after th® payment of costs and specific liens, was, pursuant to section 1538, Oode of Civil Procedure, deposited with the chamberlain of the city of New York, three years not having then expired since letters of administration on the estate of the decedent had been issued out of this court. Notwithstanding such sale the proceeds of the real property of the decedent stood in the place of the land until final distribution, and this proceeding, having been seasonably commenced within three years after the issuance of letters, may progress to a decree, and “the directions contained in the decree, relating to the property sold, are deemed to relate to1 those proceeds.” Code Civ. Pro., § 2791. The general policy of legislation in this State has been to sustain the right of creditors of a decedent, whose personalty was inadequate, to enforce payment from his real property, but the methods in which the proceeds of property converted into cash by the decree of a court other than the Surrogate’s Court could be reached have not always been uniform. As to real property sold to satisfy a mortgage, the surplus remaining after satisfying specific liens is required to be paid into the Surrogate’s Court having jurisdiction to distribute the personal estate of the decedent, or to the county *210treasurer subject to tbe order of tbe Surrogate’s Court. Code Civ. Pro., §: 2798. Tbe sun’ogate may thereupon continue a proceeding previously commenced against tbe real property or entertain any new proceeding, subsequently commenced and make a decree for tbe final distribution of the fund. Code Oiv. Pro., §, 2799. In other words, tbe Surrogate’s Oourt is given jurisdiction in tbe distribution of surplus arising from sales in foreclosure to pay therefrom1 the debts of a decedent properly chargeable against bis real property, and also to direct tbe payment of tbe balance to bis beirs-at-law. Tbe interest of a decedent in real property sold under a judgment of a court having general jurisdiction in an action for partition, but which is subject to tbe claims of creditors, has been differently treated. By section 1538, Oode of Civil Procedure, as it stood prior to tbe amendment of 1896, it was provided as follows: “ If tbe complaint in such action (in partition) alleges, and it is made to appear by proof that there are unpaid debts of said deceased payable out of1 bis estate, tbe premises sought to be partitioned may be sold free from such debts, and tbe money produced by such sale shall be brought into court, and tbe same, or so much thereof as may be necessary, shall be used for tbe payment of such debts in tbe same manner as debts of a deceased person are paid from tbe proceeds of sale of real estate in tbe Surrogate’s Court. And tbe court in which said action is brought may proceed to ascertain such debts and direct their payment from such proceeds or such court may direct such money to be paid into the proper surrogate’s court, and direct tbe same to be administered as if tbe sale of such interest in said land bad been made upon tbe decree of such surrogate.” It will be observed that it was made discretionary with tbe court which adjudged tbe sale to protect tbe creditors of the decedent by a proceeding under its own immediate control and supervision or to direct the fund to be paid into tbe Surrogate’s Court for distribution there. *211Because of this, a practice grew up- in this court to refuse to entertain any application for the disposition of a fund created by a sale under a judgment of the Supreme Court, until, by an order of the Supreme Court, it was made clearly to appear that it was the desire of that tribunal that we should proceed. This led to my previous memorandum in this matter to the effect that such an order should be applied for. It now appears that an application to the Supreme Court for a modification of the judgment of partition or for an order subjecting the distribution of the fund to- the jurisdiction of this court has been denied. I am now of the opinion that this denial was entirely proper and that, under Code of Civil Procedure, section 1538, as it now stands, the final distribution of the fund must remain with the Supreme Court, but that this court must nevertheless progress the present proceeding to determine the liens, if any, of creditors of the decedent. This new section 1538 is quite long and its precise meaning is only to be gathered upon attentive perusal, but some fundamental purposes sought to be accomplished quite dearly appear1. It is discretionary with the court to direct that the land be sold “ free from the lien of every debt of such decedent or dece dents, except debts which were a lien upon the premises before the death of such decedent or decedents.” If such a direction is made and the action is brought before three years háve elapsed from the granting of letters of administration or letters testamentary of a decedent from whom the plaintiff derived his title, or of a deceased person who, if living, should be a party to the action, the share of the proceeds of the sale which would have belonged to such deceased person, or to his ’ grantee, must be paid into court “ to await the further order in the premises.” No final distribution of this money can be made until it is made to appear by the certificate of the surrogate that the time within which a proceeding could be brought in the Surrogate’s Court for the mortgage, lease or *212sale of tbe real property of said decedent for tbe payment of bis debts or funeral expenses, or both, -bas expired, and tbat no sucb proceeding is pending. No payment of any kind can be made from tbe fund until tbis certificate is obtained, except upon a bond to tbe People of tbe State of New York being furnished, to tbe effect tbat tbe party withdrawing a part of tbe deposit “ will pay any and all claims . . . when thereunto required by order of tbe court or by order of the surrogate or of tbe surrogate’s court in a proceeding to mortgage, lease, or sell tbe real property of sucb decedent.” In tbe present case tbe share of tbe decedent in tbe proceeds of tbe sale of tbe real property in wbicb be bad an interest bas been paid to tbe city chamberlain in pursuance of these provisions of law, because tbe time bad not expired for tbe commencement of a proceeding in tbis court by a creditor to obtain satisfaction of bis claim thereon. Tbe deposit could have bad no other purpose, and no other purpose is claimed. Tbe certificate of a surrogate upon wbicb alone tbe fund can be distributed cannot be given while tbis proceeding is pending. It must continue pending until it is ended by an appropriate decree. Just what tbe form of tbat decree will be it is not necessary at this time to determine. It should certainly be so framed as to enable a successful creditor to enforce a bond given -a® prescribed on the withdrawal of a part of tbe fund. Just as certainly it ought not to assume to direct tbe chamberlain to pay out money held by him subject solely to tbe orders of tbe Supreme Court. It is confidently believed that, on being satisfied of tbe correctness of tbe conclusions now reached, tbe Supreme Court will so frame its. order >as to protect every substantial right wbicb tbis court shall assert by its decree. An order of reference will be made to take evidence with regard to all tbe issues raised by tbe pleadings, and to report tbe same with tbe referee’s opinion thereon.
Decreed accordingly.